Finch, P. J. (dissenting).
The justice at Special Term was right in refusing to strike out all four counterclaims.
By the first counterclaim the corporate defendant does not attempt to state merely a cause of action for slander of title, which would be insufficient in the absence of pleading Special damages. (Seeck & Kade, Inc., v. Pertussin Chemical Co., Inc., 235 App. Div. 251.) What this defendant attempts to set forth is a cause of action for unlawful interference with the business of defendants arising out of the attempt on the part of the plaintiff to obtain an exclusive right in the trade-mark “ Anusol.” This states a good cause of action. (Walters v. Clairemont Sterilized Egg Co., 242 N. Y. 521.)
The second counterclaim is the same as the first except that it is set forth on behalf of the individual defendant in the action. Hence what has been said in reference to the first counterclaim applies equally to the second.
By means of the third counterclaim a declaratory judgment is sought that it be adjudged on behalf of the defendant American Pharmaceutical Company that the defendant Chemical Foundation, Inc., is the sole and exclusive owner of the “ Anusol ” trade-mark. This is based upon the claim of the defendants that the plaintiff has no exclusive right to the trade-mark ‘ ‘ Anusol. ’ ’ The defendants allege that the Chemical Foundation, Inc., the impleaded defendant, is the owner of the trade-mark “ Anusol,” said trade-mark having been taken over from an alien enemy by the Alien Property Custodian and by him transferred to the Chemical Foundation, Inc., pursuant to the Trading with the Enemy Act. It is then further alleged that the predecessor of the plaintiff corporation applied for the registration of this name, which was denied by the Patent Office on the ground that it was the property of the Chemical Foundation, Inc. It is further alleged that the Chemical Foundation, Inc., consented to the entry of a judgment canceling its rights in the name and the subsequent registration of the said name by the plaintiff, The defendants, respondents, seek a judgment that, notwithstanding said action by the Chemical Foundation, Inc., the right to the use of the name remained in said Chemical Foundation, Inc., as a non-exclusive license for the benefit of the American public. A judicial determination as to such ownership by the Chemical Foun*319dation, Inc., is herein sought. It would seem to be clearly in the interests of expedition and mak’ng an end of litigation to have the ownership in this trade-mark finally determined in this action by declaratory judgment after the court has heard all the evidence concerning the matter and is in a position to make such determination.
The appellant further urges that the defendant Chemical Foundation, Inc., having been impleaded and not being an original defendant to the action, is not a defendant in whose behalf a counterclaim may be set up under section 266 of the Civil Practice Act. When once a defendant has been impleaded, such defendant has rights equal to any original defendant in the action. There is, therefore, no merit in this technical objection.
In the fourth counterclaim the defendants allege that the Chemical Foundation, Inc., has entered into a conspiracy with the plaintiff whereby the plaintiff should have the exclusive right to the trademark in question, and that by reason of such acts the defendants, respondents, have suffered heavy damages. If the defendants are successful in proving this counterclaim, they would be entitled to such damages as they have suffered, since the counterclaim is connected with the subject of the action.-
It follows that the order appealed from should be affirmed.
Martin, J., concurs.
Order reversed, with ten dollars costs and disbursements, and motion to dismiss the four counterclaims granted, with ten dollars costs.